DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of the species of fluorescent proteins/dyes for donor/acceptor pairs (claim 17) and the species of non-immunoglobulin proteins, fragments thereof, or polypeptides (for both first and second probes, claim 31) in the reply filed on 01/04/2021 is acknowledged.  The traversal is on the ground(s) that the office has not provided a specific showing or identification of classes or a showing of how these species are not obvious variants of one another (remarks page 9). Applicant argues (remarks page 10) that with electronic searching and with the species identified in the species requirement, there would seemingly be no serious burden beyond that of searching claim 1 to search all identified species. Applicant argues the office made no showing as to why the species are independent or distinct under the criteria of MPEP 806.05(c)-806.06. Applicant asserts the office has only asserted, but made no showing or enunciation of separate/different classifications for the allegedly different species or separate different status in the art, or of different fields of search that would be required for the species (remarks page 10).  

Similarly regarding the species of first and second probes, each species recited is a structurally and compositionally different type of probe, exhibiting its own distinct binding (see the requirement at page 3). For the same reasoning as above, it would be necessary to search and consider teach species independently (see as explained previously above regarding the different chromophore species, for the same reasons, it would be necessary to search each specific probe species (and combination of first and second probe) to uncover art pertaining to each without an election. While there may be some overlap, it is not expected that a search of any one species of probe, will likely uncover art relevant to each of the other probes. 
For all of these reasons, the arguments that there was no showing as to why the species are independent or distinct is not persuasive. 

Claims 22, 23, 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2021.

Priority
The present application was filed 10/17/2018. There are no priority claims.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/17/2018 has been considered, initialed and is attached hereto.

Specification
The disclosure is objected to because of the following informalities:
The specification contains a typographical error at para [0015], it appears that the phrase “Figure 4 illustrates of an example a membrane” should read as “Figure 4 illustrates an example of a membrane”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21, 24, 25 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the labeled target protein” at lines 15-17 (recited twice).  There is insufficient antecedent basis for this limitation in the claim. Previously the claims only make reference to a “plurality of target proteins” (proteins recited as plural, see lines 3 and 7); as such, the language “the labeled target protein” is indefinite because it raises question as to exactly what is being referenced (i.e., which labeled target protein).
Claim 3 is indefinite because the claim recites the language “substantially simultaneously”; the specification provides not standard of measure for what would be encompassed by “substantially”, such that one cannot readily distinguish what lengths of time would or would not be encompassed by the claim language since “simultaneously” already means exactly coincident. 
Claim 6 recites “generating a time-scan detector signal based on measuring the intensity of the emission light”; however, this claim language is indefinite as it appears to suggest that the practitioner/individual performing the assay is “generating”, as in producing, a time-scan detector signal by using the intensity measurement (using measured intensity to generate a signal). However, the specification defines a time scan detection signal as a detection signal that varies over time in accordance with the kinetics of the probing process. As a result, the time-scan detector signal appears to be no more than the measurement itself. As a result, the claim 
Claim 25 recites “wherein at least one of the FRET solution comprises”, the claim language previously only refers to one (singular) FRET solution. It is not clear from the claim language if the language is intended to refer back to something else (other than the previously recited FRET solution), or if it is intended as reciting there may be more than on FRET solution. As a result, the claim language is indefinite because it cannot be determined what limitation “at least one of” places on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-15, 17, 24, 29-30 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schwartz et al., US PG Pub No. 2012/0258870A1.
Schwartz is an example in the prior art teaching detection of a plurality of proteins present in a single or multiplex western blot experiment (see para [0257]). In particular, Schwartz teach providing sample containing protein supported on a membrane (cell lysate electrophoresed, transferred to a nitrocellulose membrane), and detecting following incubation 
Regarding claim 13, see Schwartz teach performing FRET with fluorescent groups (i.e., fluorophores).
Regarding claim 14, detection FRET emission (emitted light from FRET system as in Schwartz) would necessarily comprise signal that is emitted light from one of the donor, the acceptor or both (para [0288]). 

Regarding claim 17, see Schwartz teach FRET dye (fluorescent dye), para [0150]. 
Regarding claim 24, Schwartz as cited above teaching multiplex detection, appears to read on claim 24, as Schwartz (see citations above) reads as using different detectable FRET pairs to bind and detect plural different targets (i.e., different excitation and emissions).
Regarding claims 29 and 30, see Schwartz (see above citations) teach separating sample target proteins (electrophoresis) and transferring the separated proteins to the nitrocellulose membrane.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (cited previously above).
Schwartz et al. is as cited in detail previously above (see above).
Regarding claim 2, with regards to hybridization of one oligonucleotide to another (in the case of a two reagent detection scheme, as would be with the FRET as encompassed by Schwartz), see Schwartz report incubation times as short as 1 to 15 minutes as sufficient for hybridization (para [0247]). See further para [0248], Schwartz report depending on the particular application, incubation times to permit sufficient detection may vary, ranging from 1 minute up 
See MPEP 2144.05. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Also, because the probing process (i.e., incubation time) is a variable taught by Schwartz as a variable that achieves a recognized result (i.e., sufficient detection/signal), Schwartz is considered as establishing this variable, namely the “probing time period” (duration), to be a result effective variable. As such, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have arrived at the claimed invention by routine optimization of experimental conditions, working within the range disclosed by the cited prior art, to determine the optimum workable conditions. MPEP 2144.05. 
Regarding claims 3-5, see for the reasons as indicated above (namely because incubation time (probing processing time) is a result effective variable, it would have been obvious to have arrived at either of a simultaneous initiation (or substantially simultaneously initiation) or a delayed measuring step (delayed measuring of the intensity of the emission following contacted with the probes/conjugates) out of routine optimization (determining the optimum sufficient time for detection as indicated above).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Lu et al., US PG Pub No. 2014/0308657A1.
Schwartz et al. is as cited in detail previously above (see above). 
Schwartz et al. fails to specifically teach generating a time-scan detector signal based on measuring the intensity (claim 6); measuring the intensity of the emission light at a plurality of iterations during the probing period (claim 7) or performing the measurement as a continuous measurement (claim 8).
See Lu et al., Lu teach regarding FRET-based measurements, that FRET detection can be performed either continuously or at multiple time points (para [0315]).
It would have been prima facie obvious to have modified Schwartz et al. to have either performed the measurement as a continuous FRET measurement or to have performed plural iterations (multiple points over time) as an obvious matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence to the contrary. In particular, the prior art recognized either technique (continuous or in interaction) as a suitable detection technique when using FRET-based detection (Lu). One of ordinary skill could have detected signal either way, and had a reasonable expectation of success in detecting FRET signal.
Regarding claim 6, continuous appears to address generating a time scan detector signal (observation of a signal that varies over time).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Wolf, US Patent No. 6,844,166 and Shah et al., US PG Pub No. 2013/0060105A1.
Schwartz et al. teach a method substantially as claimed (see as cited previously in detail above).

Wolf teach fluorescence resulting from FRET is an equilibrium process, the duration of which depends on the time the energy absorbing FRET component remains in an excited state (col. 7, lines 54-67). 
Shah et al. teach the occurrence of FRET affects the lifetime of the excited state and the intensity of the emitted fluorescence and can only occur when the fluorophore and the corresponding dye are in close proximity, teaching that as a result, the FRET mechanism permits interrogation of the equilibrium state optically by illuminating the assay and measuring either the lifetime of the excited state, and/or the intensity of the emitted fluorescence from the donor fluorophore (intensity interrogation). See para [0066].
It would have been prima facie obvious to one having ordinary skill in the art to have performed the FRET measurement by measuring the intensity prior to and at a time when the interactions reach equilibrium because it was well known at the time that FRET is an equilibrium process, and because it was known to measure intensity over the course of emission (see Wolf and Shah); as such, performing the measurement prior to an at a time when the interaction reaches equilibrium would be an obvious matter of applying a known technique to a known FRET detection method. One of ordinary skill would have a reasonable expectation of success measuring prior to and at a time of equilibrium because it was already known that FRET is an equilibrium process.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Alt et al., US PG Pub No. 2014/0038222A1.

Schwartz et al. fails to teach measuring intensity without removing unbound probes (claim 10).
However, see Alt et al., supporting that it was known in the assay art that FRET was considered to be a homogenous, no wash type of assay technique (para [0065]).
It would have been obvious to one having ordinary skill in the art to have modified Schwartz to leave out a step of removing unbound probe because it was recognized that FRET based measurement was considered a “no-wash” technique (simplified method, i.e. homogenous assay). One would have a reasonable expectation of success because Schwartz does teach the ability to detect by FRET (as such based on Alt, one would recognize there is no need to wash to remove unbound probe).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Lee et al. US Patent 6,287,781B1.
 Schwartz et al. teach a method substantially as claimed (see as detailed previously above). 
However, Schwartz et al. fails to specifically teach measuring the intensity of the emission light at a plurality of iterations during the probing period (claim 7) or performing the measurement as a continuous measurement (claim 8).
Although FRET detection would necessarily comprise detection of one of emission from the donor, acceptor or both (as at claim 13), Schwartz fails to specifically teach detection of the donor emission.

It would have been prima facie obvious to have detection the emission at either of the acceptor (thereby addressing claims 1), or the donor (claims 13 or 16), as an obvious matter of using known technique for its art recognized purpose, namely relying on a known manner of detection for observing FRET in a sample (Lee). One of ordinary skill would have a reasonable expectation of success since the emission at the donor would be a known variable (the practitioner would know what to expect in the absence or presence of the acceptor).

Claims 11, 12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Mechaly et al., A novel homogeneous immunoassay for anthrax detection based on the AlphaLISA method: detection of B. anthracis spores and protective antigen (PA) in complex samples, Anal. Bioanal. Chem., 405, (2013), p. 3965-3972.
Schwartz et al. teach a method substantially as claimed (see as cited previously above), however, Schwartz et al. fails to teach before contact with FRET solution comprising first probes, sample provided with second probes bound to targets proteins (claim 11); fails to teach FRET solution comprising second probes, sample provided with first probes bound to target (claim 12); fails to teach probes bound directly (claim 18), indirectly (claim 19), or by a combination of direct/indirect binding (claims 20 and 21).
Mechaly et al. is an example in the art of another FRET binding format, specifically utilizing antibody binding pairs to bind and detect a target, the antibodies brining the acceptor 
Regarding claim 18-21, it would have been obvious to have further relied on antibody binding reagent (namely two antibody binding probes, each directed at different parts of the same antigen) as an obvious matter of a simple substitution of one known FRET technique for performing antigen detection for another (substituting antibody binding reagent labeled with a FRET donor and acceptor pair rather than the antibody/oligonucleotide reagents of Schwartz). In particular, it was known in the art that either probe reagent could be used for detection, so long as the donor/acceptor pair are capable of close enough proximity. One of ordinary skill in the art would have recognized the ability to swap one technique comprising one reagent for the other, and the results would have been predictable (namely detection of antigen). One of ordinary skill would have a reasonable expectation of success using a known technique for its art recognized purpose.
Further it would have been obvious, when using antibody binding reagents as in Mechaly, to have relied on either direct binding, indirect binding, as shown in Mechaly (Figures 1 and 2), as an obvious matter of design choice depending on the target analyte, and given the art recognized proximity of donor and acceptor as the required variable. One of ordinary skill would have a reasonable expectation of success considering it was well known in the art at the time to perform antibody binding either directly or indirectly.
Further regarding claims 11 and 12, as discussed previously above Mechaly teach order of reagents applied sequentially. See MPEP 2144.04, generally, selection of any order of prima facie obvious in the absence of new or unexpected results. In the present case the order of addition of reagent comprising donor or acceptor (one of the donor/acceptor with sample, then the other with FRET solution) does not appear critical, as long as the reagents are not added simultaneous and bind with sufficient proximity for FRET to occur.

Claims 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al., as applied to claim 24 previously above, and further in view of Fassnacht et al., AKT Is Highly Phosphorylated in Pheochromocytomas But Not in Benign Adrenocortical Tumors, The journal of clinical endocrinology & Metabolism, 90(7), (2005), p. 4366-4370.
Schwartz et al. is as cited in detail previously above, see Schwartz addressing the limitations of claim 24 (previously addressed above). 
However, Schwartz et al. fails to teach detection of first or second target proteins that are housekeeping proteins (claim 25), and fails to teach one of the first and second target proteins are modified (phosphorylated) and the other is unmodified (claims 25 and 28).
Fassnacht et al. teach western blot assay for the detection of both phosphorylated akt and total AKT (see abstract, Figure 1). Fassnacht teach activation of AKT plays a major role in a variety of human neoplasia (abstract), Fassnacht’s study supports increased activation of this protein is associated with pheochromocytomas, but not in adrenocortical adenomas. See page 4366, col. 1 to col. 2, the reference indicates AKT/protein kinase-B pathway is a major pathway involved in the regulation of apoptosis and cell survival and has, therefore become a focus of cancer research; see teaching that only phosphorylated AKT is able to regulate downstream targets, that it’s activation is inhibited by phosphatase and tensin homolog (PTEN). 

It would have been further obvious to have performed the assay of Schwartz in order to detect akt and phosphorylated akt in order to determine or assess activation of AKT in relation to cancer (e.g., one motivation would be because activation of AKT is taught in the art as associated with pheochromocytomas, see Fassnacht teaching activation of AKT as a focus for cancer research). The ordinary skilled artisan would have a reasonable expectation of success because Fassnacht demonstrate phosphorylated and total AKT is known to be detectable by western blot assay.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Reverdatto et al., Peptide Aptamers: Development and Applications, Curr. Top. Med. Chem., 15(12), (2015), p. 1082-1101.
Schwartz teach a method substantially as claimed, including a “first probe” comprising an antibody (see as cited previously above).
However, Schwartz et al. fails to teach Applicant’s elected species of non-immunoglobulin proteins or domains or fragments thereof as first or second probes. 

It would have been prima facie obvious to one having ordinary skill in the art to have modified Schwartz et al. in order to have replaced the antibody at the first probe with a peptide aptamer as a simple substitution of one known, art recognized binding element for another, considering both were art recognized components for the same purpose and because protein aptamers are considered to be an advantageous alternative to antibodies. Further, one would be motivated to rely on a peptide aptamer (a non-immunoglobulin protein) because they were recognized as being selective and specific, small and simple, and characterized as having high stability, high solubility, fast folding kinetics and as available in large quantities through chemical synthesis or bacterial expression, while also allowing more precise interrogation as a result of their smaller binding footprint. One would have a reasonable expectation of success performing the modification because Reverdatto teach the ability to use peptide aptamers in place of antibodies. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641